Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
NBL Coal Company seeks review of the Benefits Review Board’s decision and order affirming the administrative law judge’s award of black lung benefits on a claim filed by Troy A. Moore pursuant to *18530 U.S.C. §§ 901-945 (2012). Our review of the record discloses that the Board’s decision is based upon substantial evidence and is without reversible error. Accordingly, we deny the petition for review for the reasons stated by the Board. NBL Coal Co. v. Dir., Office of Workers’ Comp. Programs, No. 14-0036 BLA (B.R.B. Aug. 7, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented.in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.